                                                                          Page 1 of 2


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


ROBERT G. PAYNE,

      Plaintiff,

v.                                          CASE NO. 3:18cv1413-MCR-CJK

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

      Defendant.

______________________________/

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated December 11, 2018. ECF No. 11. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                              Page 2 of 2


      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    Defendant’s Motion for Entry of Judgment under Sentence Four of 42

U.S.C. § 405(g) with Remand of the Cause to Defendant, ECF No. 10, is GRANTED

and the Commissioner’s decision denying benefits is REVERSED.

      3.    This case is remanded to the Commissioner of Social Security pursuant

to sentence four of 42 U.S.C. § 405(g).

      4.    Defendant is ordered to direct the Administrative Law Judge to

consider the medical and opinion evidence of record, and issue a new decision.

      5.    The clerk is directed to enter judgment for plaintiff and close the file.

      DONE AND ORDERED this 15th day of January 2019.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1413-MCR-CJK
